OHILTON, C. J.
Just legislation requires that the punishment should be proportioned to the offence which is denounced, and any principle which forestalls such legislation is not founded in wisdom and sound policy. We have a number of instances furnished by our criminal code, where the courts and juries are vested with a liberal discretion in the apportionment of fines and imprisonment, so as to adjust them to the particular circumstances attending the commission of offences, and thus to carry out the great objects of the law, the peace of the community, the prevention of crimes, and the reformation of offenders.
In the case before us, it is not denied that the municipal corporation had the right, under its charter, to impose a fine; but it is insisted, that tho by-law is void for uncertainty, upon the authority of The Mayor and Aldermen of Mobile v. Yuille, 3 Ala. R. 137. In- that case, as in this, the by-law authorized the infliction of a penalty not exceeding fifty dollars, and it was held void. The court said, the penalty must be a sum certain, and cannot be left to the arbitrary assessment of the corporation court, to be determined according to the nature of the offence. The court further add, “ The reason assigned is, that it permits the corporation to be a judge in its own case” ; citing Angelí & Ames on Corporations, p. 200, and Wilcox on Municipal Cor. 152, § 308.
These two elementary writers certainly sustain the view taken by the court in the case cited ; but when the cases are examined upon which they rest, it will be found that they do not sustain them, except perhaps the case of Wood v. Searl, Bridgman’s Rep. 139 ; and this case we do not think can be supported, so far as it rests upon the uncertainty of the law. Indeed, the Court of Exchequer, in Peper et at. v. Chappell, 14 Excheq. 623, has virtually departed from that case, and has affirmed the validity of a by-law substantially the same in principle with the one before us.
*58That the corporation is made the judge in its own case, is no objection, since it applies equally whether the penalty is for a specific sum, or fixed within certain limits. The question whether the ordinance has been violated, is to be determined, in either case, by the corporation. The penalty is any sum less than fifty dollars. A reasonable discretion is given, to be exercised within certain limits; and we can see no objection which could be urged to such a by-law, which could not, with equal propriety, be made to any law investing courts or juries with discretion in apportioning the fine to the offence, being restricted within reasonable bounds.
The power of making just discriminations, so as to advance the ends of justice, and mote out to every violation of the law a punishment proportioned to its demerits, should reside somewhere; and since the charter invests the corporation with the power to pass such by-law, and to create proper sanctions, we do not conceive that the law in question is at all unreasonable, or uncertain, in that sense which renders it void.
It will be observed, that we do not consider the case of The Mayor, &c. v. Yuille, 3 Ala. 137, as a correct exposition of the law, as declared in the 3d head-note to that case; and to this extent it is overruled.
Let the judgment be reversed, and the cause remanded.